[DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                                                                             FILED
                                       _____________                U.S. COURT OF APPEALS
                                                                      ELEVENTH CIRCUIT
                                                                          JAN 21, 2011
                                        No. 10-11410
                                       _____________                       JOHN LEY
                                                                            CLERK

                     D.C. Docket No. 2:07-cr-00350-IPJ-PWG-1


UNITED STATES OF AMERICA,
                                                                   Plaintiff-Appellee,


                                             versus

CARMISE MATTHEWS,

                                                                   Defendant-Appellant.
                                        ____________

                      Appeal from the United States District Court
                         for the Northern District of Alabama
                                    ____________

                                     (January 21, 2011)

Before TJOFLAT, HILL, and ALARCON,* Circuit Judges.

PER CURIAM:
___________________

* Honorable Arthur L. Alarcon, United States Circuit Judge for the Ninth Circuit, sitting by
designation.
         This is an appeal from a twenty-four month sentence imposed upon Carmise

Matthews by the district court for violating the conditions of his supervised

release. Matthews claims that the district court plainly erred by failing to provide

specific written reasons for his sentence, which exceeds the range suggested by the

Chapter 7 policy statements to the United States Sentencing Guidelines, in his

judgment according to the dictates of the statute, 18 U.S.C. § 3553(c)(2). We

agree.

         The statute reads:

         The court, at the time of sentence, shall state in open court the reasons
         for its imposition of the particular sentence, and, if the sentence . . . is
         not of the kind, or is outside the range, described in subsection (a)(4),
         the specific reason for the imposition of a sentence different from that
         described, which reasons must also be stated with specificity in the
         written order of judgment and commitment . . . .

18 U.S.C. § 3553(c)(2).

         We have reviewed the record in this appeal, the briefs and the arguments of

counsel. By failing to provide written reasons for a sentence exceeding the

statutory guidelines, we find that the district court plainly erred by failing to abide

by the terms of the statute. See United States v. Mangaroo, 504 F.3d 1350, 1354

(11th Cir. 2007). We vacate the judgment of the district court and remand to the

district court for the limited purpose of providing a written and specific statement



                                              2
of the reasons for its upward departure in Matthews’ sentence pursuant to 18

U.S.C. § 3553(c)(2).

      VACATED and REMANDED with instructions.




                                        3